



LOCK-UP AGREEMENT




THIS AGREEMENT (this "Agreement") is dated as of April 12, 2006 by and among
Edgewater Foods International, Inc., a Nevada corporation (the "Company"), and
The Bridge Financing Group doing business as “World Wide Mortgage Corporation”
(“World Wide Mortgage Corporation”).




WHEREAS, to induce the Company and the investors (the “Investors”) to enter into
the Series A Convertible Preferred Stock Purchase Agreement dated as of the date
hereof (the “Purchase Agreement”) by and among the Company and the Investors,
World Wide Mortgage Corporation has agreed not to sell any shares of the
Company’s common stock, $0.001 par value per share (the "Common Stock"), that
World Wide Mortgage Corporation presently owns or may acquire after the date
hereof, except in accordance with the terms and conditions set forth herein.
 Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Purchase Agreement.




NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:




1.

Restriction on Transfer; Term.  World Wide Mortgage Corporation hereby agrees
with the Company that it will not offer, sell, contract to sell, assign,
transfer, hypothecate, pledge or grant a security interest in, or otherwise
dispose of, or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise by the Company or any affiliate of the Company or any person in
privity with the Company or any affiliate of the Company), directly or
indirectly, more than 100,000 shares of Common Stock during any fiscal quarter
from the period commencing on the Closing Date and expiring on the date that is
six (6) months following the effective date of the registration statement filed
by the Company with the Securities and Exchange Commission providing for the
resale of the shares of Common Stock issuable upon conversion of the Preferred
Shares and exercise of the Warrants issued pursuant to the Purchase Agreement
(the “Period”).  




2.

Ownership.

During the Period, World Wide Mortgage Corporation shall retain all rights of
ownership in the Common Stock, including, without limitation, voting rights and
the right to receive any dividends, if any, that may be declared in respect
thereof.




3.

Company and Transfer Agent.  The Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent.  The Company and its transfer
agent are hereby authorized to decline to make any transfer of the Common Stock
if such transfer would constitute a violation or breach of this Agreement and
the Purchase Agreement.




4.

Notices.  All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows:  (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the












--------------------------------------------------------------------------------



personal delivery service), (ii) if mailed certified or registered mail return
receipt requested, four (4) business days after being mailed, (iii) if delivered
by overnight courier (with all charges having been prepaid), on the business day
of such delivery (as evidenced by the receipt of the overnight courier service
of recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party's telecopier machine).  If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender).  All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.




If to the Company:




Edgewater Foods International, Inc.

400 Professional Drive, Suite 310

Gaithersburg, Maryland 20879

Attention: Michael Boswell

Tel. No.: (240) 864-0449

Fax No.:  (240)864-0450




With copies to:  




Law Offices of Louis E. Taubman, P.C.

225 Broadway, Suite 1200

New York, New York  10007

Attention:  Louis E. Taubman

Tel. No.:  (212) 732-7184

Fax No.:  (212) 202-6380




and to:




Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Christopher S. Auguste

Tel No.: (212) 715-9100

Fax No.: (212) 715-8000




If to World Wide Mortgage Corporation:




Unit 109

2602 Mount Lehman Rd

PO Box 6309












--------------------------------------------------------------------------------



Abbotsford

BC Canada

V2C 6R7




With copies to:  

Law Offices of Louis E. Taubman, P.C.

225 Broadway, Suite 1200

New York, New York  10007

Attention:  Louis E. Taubman

Tel. No.:  (212) 732-7184

Fax No.:  (212) 202-6380




or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.




5.

Amendment.  This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.  




6.

Entire Agreement.  This Agreement contain the entire understanding and agreement
of the parties relating to the subject matter hereof and supersedes all prior
and/or contemporaneous understandings and agreements of any kind and nature
(whether written or oral) among the parties with respect to such subject matter,
all of which are merged herein.




7.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in that state, without regard to any of its principles of conflicts of
laws or other laws which would result in the application of the laws of another
jurisdiction.  This Agreement shall be construed and interpreted without regard
to any presumption against the party causing this Agreement to be drafted.  




8.

Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.  















--------------------------------------------------------------------------------



9.

Severability.  The parties agree that if any provision of this Agreement be held
to be invalid, illegal or unenforceable in any jurisdiction, that holding shall
be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.




10.

Binding Effect; Assignment.  This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereby.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.




11.

Headings.  The section headings contained in this Agreement (including, without
limitation, section headings and headings in the exhibits and schedules) are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.




12.

Counterparts.  This Agreement may be executed in two or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document.  This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.




EDGEWATER FOODS INTERNATIONAL, INC.







By:________________________________

  

Name:

Title:   







WORLD WIDE MORTGAGE CORPORATION







By: ________________________




       Name: Randy Howarth

 

       Title:







 










